DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-11) in the reply filed on 9-27-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2011/0227186).
[claim 1] A semiconductor device (fig. 2) comprising: a semiconductor substrate (11,10, fig. 2, [0017] having a main surface including a first portion (portion to the left of solder 19, fig. 2); a redistribution layer (15a left, 15b center, optionally 17 on the center and 17 on the left, fig. 2) provided partially on the first portion of the main surface of the semiconductor substrate; an insulating layer (16 underneath and to the left of solder 19, fig. 2, [0020]) covering the first portion of the main surface of the semiconductor substrate and the redistribution layer; and a first polyimide film (18 to the left of the solder 19, fig. 2, [0025]) covering the insulating layer; wherein the polyimide film has a substantially flat upper surface (fig. 2).
[claim 2] The semiconductor device of claim 1, wherein the main surface of the semiconductor substrate further includes a third portion (18 to the right of the solder 19, fig. 2, [0025]) separated from the first portion, the semiconductor device further comprising: a second insulating layer (16 to the right of the solder 19, fig. 2),  provided on the third portion; and a second polyimide film (18 to the right of the solder 19, fig. 2 [0025]) covering the second insulating layer; wherein the first polyimide film and the second polyimide film have substantially same thickness (fig. 2).
[claim 3] The semiconductor device of claim 2, wherein the main surface of the semiconductor substrate further includes a second portion (area of 17a underneath solder 19, fig. 2) between the first and third portions; and wherein the semiconductor substrate comprises a bonding pad (17a, fig. 2) exposed in the second portion of the main surface (e.g. exposed prior to solder ball 19 formation, see e.g. fig. 10).
 [claim 6] The semiconductor device of claim 1, wherein the redistribution layer includes a metal [0021].
[claim 7] A semiconductor device (fig. 2) comprising: a redistribution layer  (15a left, 15b center, optionally 17 on the center and 17 on the left, fig. 2) provided over the semiconductor substrate; a bonding pad (17a on the right formed under the solder ball 19, fig. 2) provided over the semiconductor substrate; a redistribution layer formation region (region to the left of the solder ball 19, fig. 2) where the redistribution layer is formed; a chip end (right end of fig. 2); a pad end region (region to the right of the solder ball 19, fig. 2) arranged between the bonding pad and the chip end; a first polyimide film (18 to the left of the solder 19, fig. 2, [0025]) provided over the redistribution layer formation region so as to cover the semiconductor substrate and the redistribution layer (fig. 2); and a second polyimide film (18 to the right of the solder 19, fig. 2, [0025]) disposed in the pad end region; wherein the first polyimide film has a substantially flat upper surface (fig. 2).
[claim 8] The semiconductor device of claim 7, wherein the first polyimide film and the second polyimide film have substantially same thickness (fig. 2).
 [claim 11] The semiconductor device of claim 7, wherein the redistribution layer includes a metal [0021].








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2011/0227186) in view of Yamazaki (US 2002/0105040).
Chang discloses the device of claims 2 and 7 but does not expressly disclose that Chang’s first and second photoresist polyimide films are made of a positive or negative photosensitive polyimide resin.
Yamazaki discloses a semiconductor device wherein first and second polyimide films ([0088][0093]) may be made of a positive or negative photosensitive polyimide resin ([0088][0093]).
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Chang’s polyimide films made of a positive or negative photosensitive polyimide resin in order to provide a means to implement the polyimide photoresist of Chang and in addition to allow for a wider set of manufacturing methods to make the device (e.g. allowing for either positive or negative photoresist). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898